Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 1 of 26


DISTRICT COURT,
CITY & COUNTY OF DENVER,
COLORADO

Court Address:
1437 Bannock Street                                    DATE FILED: December 5, 2020 12:47 AM
                                                       FILING ID: 97E7A85F9136B
Denver, CO 80202                                       CASE NUMBER: 2020CV34139
Phone: 303-606-80202


WADE M. CARTHON,


Plaintiff,

vs.


BALFOUR SENIOR CARE, LLC,
a Delaware limited liability company,
dba “Balfour Senior Living,”
and aka BSL Center, Balfour at Riverfront Park, and Balfour
Care,

Defendant.
                                                                    ▲ COURT USE ONLY ▲
Attorney for: Plaintiff
Name:         Dennis P. Walker                                     Case Number:
Address:      BOESEN LAW, LLC
              4100 East Mississippi Avenue
              19th Floor                                           Crtrm:
              Denver, Colorado 80246
Phone Number: (303) 999-9999
E-mail:       dwalker@boesenlaw.com                                Division:
Atty. Reg.#:  7658

                                         COMPLAINT


      Plaintiff, Wade M. Carthon, by his attorney, for his Complaint against Defendant, states:


      1.        Wade M. Carthon, who is herein sometimes referred to as “Plaintiff” or “Carthon,”

                is an individual who resides in Denver, Colorado. He has maintained his home in

                Colorado. When he was first employed with Defendant, Carthon then resided at


                                      EXHIBIT A
Case 1:21-cv-00007-MEH
            9530 King Way,Document  3 CO,
                           Westminster, Filed 01/04/21
                                            80031.      USDC
                                                   Currently,   Colorado
                                                              Carthon       Page
                                                                      maintains his2 of 26

             residence at 2549 Franklin Street, Denver, CO, 80205.


      2.     Defendant Balfour Senior Care, LLC, is a Delaware limited liability company. It

             has done and is doing business in Colorado. It has done business, filed its trade

             name, and has been known as “Balfour Senior Living.” It has been also known as

             or called BSL Center, Balfour at Riverfront Park, and Balfour Care. Defendant is

             sometimes referred to as “Balfour Senior Living.” It has its principal place of

             business and corporate office at 183 South Taylor Avenue, Louisville, CO, 80027,

             which is also the office of its registered agent, Susan Juroe.


      3.     On information and belief, Defendant Balfour Senior Living has employed at

             various locations, directly and through its affiliates, and at times material to this

             action during the approximate period of August 2018 through December 2019, over

             500 employees.


      4.     Balfour Senior Living has used premises and operated and maintained a nursing

             home business in the building at 1500 Little Raven Street, Denver, Colorado,

             80202. Its business there has been described, in part, as a luxury nursing home

             including senior living apartments, assisted living apartments, and memory care

             residences. As one of Balfour Senior Living’s facilities, the business at that location

             has been referred to as Balfour at Riverfront Park. At material times, Balfour Senior

             Living has done, and it continues to do, business in the City & County of Denver at

             that location.


      5.     In about August, 2018, Carthon entered in to an employment relationship with

             Balfour Senior Living to work full-time for Defendant at 1500 Little Raven Street,

             which is sometimes known as Balfour at Riverfront Park.
            Plaintiff was an Document
Case 1:21-cv-00007-MEH
      6.                     “employee”3of Filed
                                           Defendant  withinUSDC
                                                 01/04/21    the meaning of 42Page
                                                                   Colorado   U.S.C.3 §§
                                                                                      of 26

             12111(4).


      7.     At times relevant to this action, the Defendant was an “employer” within the

             meaning of 42 U.S.C. §§ 12111(5).


      8.     Balfour Senior Living ultimately terminated the employment of Carthon by

             suspending him on about 11/27/2019 and firing him on 12/6/2019.


      9.     At the time of his hiring, Carthon accepted employment with Balfour Senior Living

             to work as a cook or chef in its kitchen at Riverfront Park. Carthon had recently

             been working full-time as a cook or chef at a commercial restaurant before

             accepting the job with Defendant. His beginning pay for Balfour Senior Living was

             no greater than Carthon’s pay at that restaurant.


      10.    To induce Carthon to accept the job and undertake the employment, Balfour Senior

             Living assured Carthon that he would have good opportunities to advance and

             succeed in positions of cook, chef, head chef, sous chef, and executive chef for

             Balfour at Riverfront Park, along with commensurate status, security, prestige, pay,

             and advances in earnings and position.


      11.    Balfour Senior Living also promised Carthon a sign-on bonus of $1,500 and a pay

             raise within about the first 90 days of his employment, along with further raises,

             bonuses, and promotions, provided Carthon would satisfactorily perform.


      12.    Directly and indirectly, Balfour Senior Living expressly promised Carthon to treat

             him honestly and fairly in his employment. Defendant assured him he could rely on

             Balfour Senior Living to honor a commitment it was making to him of good faith

             and fair dealing. Balfour Senior Living repeated its promise of good faith and fair

             dealing to Carthon after Carthon began and while he continued performing for the

             benefit of Balfour Senior Living.
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 4 of 26


     13.   Carthon sought the employment with the assistance of Colorado Vocational

           Rehabilitation (“VR”). Carthon fairly disclosed to Balfour Senior Living before he

           was hired that he had a chronic condition of being visually impaired. Balfour Senior

           Living knew Carthon was working with the assistance of VR.


     14.   That visual impairment condition did and does cause Carthon to be significantly

           limited in one or more major life activities, including being unable to read fine print

           as expected and needed in work and other major life activities. That condition

           constituted and continues to constitute a disability within the meaning of applicable

           Americans with Disabilities Act (“ADA”) principles under state and federal law.

           That is true even if that condition can be or is ameliorated by aids or techniques.


     15.   Balfour Senior Living understood and accepted Carthon and his disability and

           repeated its assurances to him to induce him to undertake the employment. Carthon,

           in turn, relied and took on responsibilities as a cook or chef for Balfour Senior

           Living and dedicated himself to and provided Defendant with his beneficial

           performance in his job.


     16.   There also arose under all the circumstances an implied promise by Balfour Senior

           Living to treat Carthon in good faith and deal with him fairly.


     17.   In reliance on Balfour Senior Living’s assurances and promises and the implied

           promise of good faith and fair dealing, Carthon pursued the employment as agreed

           and did satisfactorily perform for Balfour Senior Living.


     18.   Carthon could and did perform the essential functions and duties of his job for

           Balfour Senior Living with or without accommodation.
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 5 of 26


     19.   For and in many of the tasks and responsibilities of his cooking job for Defendant,

           Carthon fulfilled what was required and he performed as needed. Carthon actually

           performed beyond some of the expectations of his employer. He showed he was

           able to and did run the kitchen in many respects. In that sense, he performed

           without added accommodation.


     20.   For and as part of a job condition that was imposed by Balfour Senior Living in

           what it deemed were its required classes, including safety training, Carthon needed

           and would have readily been able to perform and succeed in that area with the

           reasonable accommodation of installed computer-reading visual aids, including

           Zoom-Text. That would be so he could effectively pursue and complete the

           employer’s required classes.


     21.   Those computer-reading visual aids were known by and available to Balfour Senior

           Living.


     22.   Carthon requested, directly and with the assistance of VR, that Balfour Senior

           Living reasonably accommodate his visual impairment disability. That included by

           promptly supplying and making effective requisite computer-reading visual aids,

           including Zoom-Text. That was so Carthon could readily pursue and complete, by

           computer at work, the on-line classes required by Balfour Senior Living. Carthon

           made such requests beginning in about September, 2018. Especially in late 2018

           and into 2019, he continued his requests to Balfour Senior Living. In various ways

           he asked his employer to accommodate him and tried to engage in reasonable


           interaction with his employer through at least about May 2019.
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 6 of 26


     23.   Balfour Senior Living delayed, obstructed, avoided, and mishandled the provision

           of the needed accommodation. Balfour Senior Living delayed or failed in its

           responses to reasonably and promptly accommodate Carthon’s disability.


     24.   The requested accommodation was reasonable. It would have caused no undue

           hardship to Balfour Senior Living to promptly provide that to Carthon.


     25.   During that time, Carthon was provided a computer laptop without an issue. The

           programs essential for the on-line classes could not immediately be run from his

           laptop computer. That was known or should have been known to his employer.


     26.   Balfour Senior Living, by its inaction, neglect, unfair delay, misunderstanding, or

           failure, deprived Carthon of the needed accommodation with the result that Carthon

           could not expeditiously complete the on-line classes at work as required and

           demanded by his employer. Carthon ultimately did complete the classes by his

           diligence, including after he accepted a transfer as described below.


     27.   In about late 2018, Balfour Senior Living told Carthon that it would withhold his

           promised raise, bonus and pending promotions until he completed classes that

           Balfour Senior Living deemed necessary. Ultimately, Defendant did not effectuate

           the raise for Carthon as a cook or pay him the promised sign-on bonus.


     28.   The actions of Defendant unfairly threatened Carthon with and subjected him to the

           loss of earnings and advances that Carthon had relied upon and had the right to rely

           upon.


     29.   Balfour Senior Living impeded effective efforts to facilitate the accommodation. It

           attempted to supply an inferior program (e.g., “Magnifier” instead of “Zoom-

           Text”). Balfour Senior Living made it necessary for a computer program to be
Case 1:21-cv-00007-MEH
            installed or usedDocument
                             in the office3 inFiled 01/04/21
                                              the kitchen       USDC
                                                          instead       Colorado
                                                                  of a more        Pageavailable
                                                                            appropriate, 7 of 26

              break room where Zoom-Text could have readily been installed. That approach

              frustrated Carthon. It could not be effectively pursued, including through the

              expected help of Carthon’s known VR assistant (Paul Sandoval, who is blind), a

              person who was reasonably needed and prepared to help Carthon, as was known to

              the employer. This problem included the fact that Balfour Senior Living denied the

              VR assistant needed access via the kitchen office at Riverfront Park after his first

              two visits.


       30.    Based on his reasonable needs, on about February 28, 2019 and May 15, 2019,

              Carthon duly filed discrimination charges with the EEOC against Balfour Senior

              Living for disability discrimination as above summarized. His charges were

              assigned Case # 541-2019-01274 and Case # 541-2019-01906, respectively. His

              charges are incorporated by reference. It is understood that the earlier charge

              essentially and in effect became merged into and with Case # 541-2019-01906.


       31.    Balfour Senior Living arbitrarily and unfairly refused to accept and work with the

              honest and genuine concerns raised by Carthon and described in Carthon’s

              discrimination charges. Meaningful opportunities to conciliate over or resolve those

              employment opportunity issues were lost as a result.


       32.    The EEOC decided on about September 22, 2020, that it would not proceed with

              any further administrative handling of the charges, referring to Case # 541-2019-

              01906, and issued to Carthon its Notice of Right to Sue over the charges.


       33.    This action has been filed by Carthon within 90 days of the receipt by Carthon of

              the EEOC’s Notice of Right to Sue. This action is timely.


       34.    Despite Carthon’s requests and need for accommodation, and the duty of Balfour

              Senior Living to effectively and in good faith engage with Carthon in the
Case 1:21-cv-00007-MEH      Document
            interactive process,         3 Filed
                                 Balfour Senior   01/04/21
                                                Living         USDC Colorado
                                                       failed, refused, obfuscated,Page  8 of 26
                                                                                   or neglected

              its duties to effectively and expeditiously provide Carthon with the reasonably

              needed and available accommodation of his disability.


       35.    Carthon suffered and has continued to suffer a loss of earnings, opportunity, status,

              and expected security as a result of Balfour Senior Living’s failure to accommodate

              him.


       36.    Balfour Senior Living went through several changes in its administration,

              management and human resources. For reasons that were not explained or justified,

              its newly assigned or reassigned personnel did not apparently recognize, did ignore,

              or did not honor the employer’s promises to Carthon to expeditiously accommodate

              his disability, honor promises to give him pay raises, bonuses, and promotions as a

              cook or chef (including needed recognition that he did or could run the kitchen),

              and honor Balfour Senior Living’s outstanding and applicable obligations of good

              faith and fair dealing to Carthon.


       37.    Carthon was frustrated and denied opportunities by Balfour Senior Living. He was,

              as a practical matter, forced away from the kitchen and transferred by Balfour

              Senior Living into a less desirable maintenance job, including janitor-type duties.

              Balfour Senior Living transferred him to maintenance work without giving him

              requisite physical testing and training as was customary.


       38.    In about mid-2019, Carthon was compelled by Balfour Senior Living’s actions to

              take or accept that transfer to avoid the implicitly threatened financial harm of a

              loss of all employment and earnings. Yet, he did not relinquish or agree to waive

              his rights. Such maintenance work for Balfour at Riverfront Park initially paid more

              per hour than the cooking or chef job. Balfour Senior Living used the device of

              informing Carthon that he would only be able to get the higher pay he deserved,
Case 1:21-cv-00007-MEH     Document
            expected and needed        3 Filed
                                if he were       01/04/21
                                           to transfer        USDC
                                                       out of the     Colorado
                                                                  kitchen and workPage
                                                                                   in 9 of 26

              maintenance.


      39.     Balfour Senior Living dishonored its promises to Carthon and manipulated him in

              to working in maintenance. The employer removed him from the kitchen and

              deprived Carthon of better long-term opportunities, promotions, status, security,

              prestige, pay, and opportunities in his promising and unique career path as a cook,

              chef, sous chef, and executive chef. That has meant he has suffered loss of back pay

              and front pay and other economic losses and damages.


      40.     Balfour Senior Living knew or had reason to know that Carthon’s passion, talent

              and motivation centered on cooking and running a kitchen. The employer also

              made him more vulnerable to arbitrary treatment and elimination as a

              maintenance/janitor worker. After Carthon moved to maintenance, Balfour Senior

              Living subjected him to unfair scrutiny and looked for an excuse to get rid of him.


      41.     Balfour intentionally or recklessly failed to accommodate Carthon concerning his

              disability, intentionally discriminated against Carthon because of his disability,

              failed to interact with Carthon in good faith about his disability, and violated the

              ADA by retaliating against Carthon over his charges and for engaging in the

              protected activity of seeking accommodation of his disability.


      42.     Balfour acted against Carthon so as to unfairly relegate him to various repair and

              janitor work at Riverfront Park and deprive him of the opportunities he reasonably

              expected and was entitled to pursue in cooking.


      43.     By failing to reasonably accommodate his disability and honor its promises to

              Carthon and by retaliating against Carthon, Balfour Senior Living proximately

              caused Carthon to suffer and be subjected to undue humiliation, distress, fear,
Case 1:21-cv-00007-MEH
             worry, anxiety, Document   3 Filedlosses
                             and other emotional 01/04/21  USDC Colorado
                                                      and damages in addition toPage 10 of 26
                                                                                 economic

              losses.


       44.    This Court has subject matter jurisdiction. That includes the fact that Colorado

              state district courts have concurrent jurisdiction with the federal district court in

              Colorado over federal claims under the ADA and Title VII of the Civil Rights

              Act. This Court has jurisdiction under the Americans with Disabilities Act

              (“ADA”), specifically 42 U.S.C. §12133.


       45.    This Court has personal jurisdiction over Defendant Balfour Senior Living.

              Defendant has done business and acted in Colorado and is subject to service of

              process and a civil action in Colorado.


       46.    Venue is proper in this Court. Balfour Senior Living did operate and continues to

              operate and did employ Carthon in the City & County of Denver. Carthon worked

              for Defendant in Denver. CRCP 98.


       47.    This action involves claims for damages that are greater than $100,000. CRCP 16.1

              does not apply.


       48.    This action, in part, seeks to redress the deprivation of rights secured to the

              Plaintiff by the Americans with Disabilities Act (“ADA”) of 1990 (see 42 U.S.C.

              §§12101 et seq.), as amended (including by the “ADAAA” of 2008), and the

              Colorado law adopting provisions of the ADA.


                                     FIRST CLAIM FOR RELIEF

                                     (discrimination under the ADA)

       49.    The above allegations are incorporated.


       50.    To establish a prima facie case for discrimination under the ADA, a claimant

              must establish that: “(1) he is a disabled person as defined by the ADA; (2) he is

              qualified, with or without reasonable accommodation, to perform the essential
Case 1:21-cv-00007-MEH
             functions of theDocument
                              job held or3desired;
                                            Filed and
                                                   01/04/21    USDC Colorado
                                                       (3) the employer          Page
                                                                        discriminated   11 of 26
                                                                                      against

              him because of the disability.” Taylor v. Pepsi-Cola, 196 F.3d 1109 (10th Cir.

              1999). Those elements are satisfied by the facts.


       51.    42 U.S. Code §12102 defines a disability as “(A) a physical or mental impairment

              that substantially limits one or more major life activities of such individual; (B)

              a record of such an impairment; or (C) being regarded as having such an

              impairment.”


       52.    Balfour Senior Living was obligated and had a duty to reasonably accommodate

              Carthon and his visual impairment disability. Balfour Senior Living reasonably

              should have done so promptly and effectively.


       53.    Carthon was and is a qualified individual with a disability under the principles of

              the federal and state ADA.


       54.    Plaintiff also had a record of such an impairment and that was known by

              Defendant. Additionally, Defendant regarded Plaintiff as having such a disability

              or impairment, including what was shown by its actions in attempting to address

              Carthon’s visual impairment, although its efforts were inadequate.


       55.    Balfour Senior Living had the capacity or practical ability to reasonably

              accommodate Carthon without undue hardship.


       56.    Carthon requested reasonable accommodation from Balfour Senior Living,

              including reasonably available visual aids to effectively facilitate his prompt

              completion of about 20 on-line classes at work that Balfour Senior Living asserted

              were mandatory.


       57.    Carthon reasonably needed the accommodation.
Case 1:21-cv-00007-MEH
      58.                   Document
             Carthon had reasonably     3 upon
                                    relied Filedthe
                                                 01/04/21
                                                    promisesUSDC
                                                            and hisColorado    Page 12 of 26
                                                                   right to accommodation,

              including expected compensation and the benefits and progress to flow from his

              career as a cook or chef.


       59.    Balfour Senior Living violated its promises and duties to Carthon, including its own

              declared EEO policy.


       60.    Balfour Senior Living engaged in or allowed delay, obstruction, failure, and

              neglect. It failed to comply with its obligations to Carthon of good faith and fair

              dealing. Those actions and omissions resulted in adverse employment action

              against Carthon, including the humiliating transfer of him to a maintenance job and

              the loss of his expected career as a cook or chef at Balfour at Riverpoint Park.


       61.    Balfour Senior Living discriminated against Carthon because of his disability and

              his participation in the protected activity of demanding and insisting upon

              accommodation. The employer violated 42 USC Section 12112.


       62.    The adverse employment action constituted a discriminatory act since “[t]he

              discriminatory act must be in regard to, or with respect to, the terms or conditions

              of employment.” Exby-Stolley v. Board of County Commissioners, 906 F.3d 909

              (10th Cir. 2018).


       63.    The proximity or logical connection between the protected activity, i.e., requests

              for accommodation, and the adverse action are sufficient to establish this element

              of a prima facie claim. “[A] plaintiff may rely on temporal proximity … if the

              [action] is very closely connected in time to the protected activity.” Metzler v.

              Federal Home Loan Bank of Topeka, 464 F.3d 1171 (10th Cir. 2006).


       64.    Balfour Senior Living violated the ADA, both state and federal, and intentionally

              discriminated against Carthon. Balfour Senior Living is liable to Carthon for

              discrimination.
Case 1:21-cv-00007-MEH
      65.    As a direct, Document   3 proximate
                          natural, and Filed 01/04/21     of Balfour
                                                  result USDC        SeniorPage
                                                               Colorado      Living’s
                                                                                13 of 26

             discrimination, Carthon incurred and suffered harms, losses, damages and

             impairments, and he has the need for equitable relief for loss of back pay and

             front pay, and he has suffered other economic damages and non-economic

             damages for his emotional distress, humiliation, fear, worry, anxiety, diminished

             confidence, and mental anguish.


       66.   Without limitation, Plaintiff Carthon has suffered specific lost earnings, loss of

             capacity for earnings, and diminished financial and personal opportunities.


       67.   Plaintiff has suffered economic and non-economic damages in amounts that will

             be determined in this action.


       68.   Plaintiff Carthon is entitled to recover and Balfour Senior Living is liable for back

             pay, front pay (with reinstatement being an impractical remedy), other economic

             losses and damages, and non-economic and compensatory damages. Plaintiff is

             entitled to all relief permitted under the ADA, 42 U.S.C. §12117(a), including

             equitable relief. And, see 42 USC Section 1981A.


       69.   Balfour Senior Living acted or engaged in its conduct and omissions willfully,

             intentionally, maliciously, or with reckless disregard or indifference for the

             rights, interests, feelings, and needs of Carthon. Carthon is entitled to recover

             reasonable exemplary or punitive damages from Balfour Senior Living and

             Defendant is liable therefor. Defendant knowingly subjected Plaintiff to

             humiliation, despair, and distress.


       70.   Carthon is entitled to recover from Defendant and Balfour Senior Living is liable

             for Plaintiff’s attorney’s fees and expenses, including costs of litigation, under

             the ADA. 42 U.S.C. §12205.
Case 1:21-cv-00007-MEH
      71.                     Document
             Plaintiff is entitled        3 Filed
                                   to recover from 01/04/21
                                                    Defendant USDC
                                                              interestColorado   Pageat14the
                                                                       on all damages      of 26

              highest legal rate, but no less than 8% per annum.


       72.    The filing or commencement of this civil action against Balfour Senior Living does

              not waive or impair Carthon’s claims, both statutory and common law claims, that

              relate to his April 2020 charge filed with the EEOC and CCRD, which was

              assigned EEOC Case # 541-2020-01932 and which has not yet been the subject of a

              disposition or a notice of a right to sue. Plaintiff reserves the right to pursue those

              claims, including by their potential joinder in this action.


      WHEREFORE, Plaintiff Wade M. Carthon prays for judgment in his favor and against
Defendant, Balfour Senior Care, LLC, dba Balfour Senior Living, as set forth below.

                               SECOND CLAIM FOR RELIEF

                                     (failure to accommodate)

       73.    The above allegations are incorporated.

       74.    In order to prevail in a “failure to accommodate” claim under the ADA “the

              employee must make a showing that "(1) he is disabled; (2) he is 'otherwise

              qualified'; and (3) he requested a plausibly reasonable accommodation” Punt v.

              Kelly Services, 862 F.3d 1040, 1050 (10th Cir. 2017).Those elements are satisfied

              by the facts.


       75.    Carthon has been a person with a disability who was otherwise qualified. He

              requested reasonable accommodation from Balfour Senior Living.


       76.    While it was capable of accommodating him, Balfour Senior Living, by its actions

              and inaction, failed or refused to reasonably accommodate Carthon and his

              disability in violation of the state and federal ADA.


       77.    Balfour Senior Living caused Carthon to suffer and incur losses and damages as a

              result of its failure or refusal to provide reasonable accommodations as required.
Case 1:21-cv-00007-MEH
      78.                   Document
             Balfour Senior Living       3 Filed
                                   is liable       01/04/21
                                             to Carthon and heUSDC
                                                              should Colorado
                                                                     recover fromPage 15 of 26
                                                                                  Defendant

              and be granted complete relief.


       WHEREFORE, Plaintiff prays for judgment as set forth below.

                                THIRD CLAIM FOR RELIEF

                       (retaliation under Title VII of the Civil Rights Act)

       79.    The above allegations are incorporated.


       80.    Balfour’s refusal, delay and failure to effectively respond to Carthon’s insistence on

              accommodation compounded Carthon’s suffering and amounted to unlawful

              retaliation against Carthon for engaging in the protected activity of persisting in his

              need for and right to reasonable accommodation.


       81.    Balfour Senior Living intended and was motivated to retaliate against Carthon

              because of or in relation to his persistence in seeking to be accommodated.


       82.    Carthon suffered adverse employment action because that retaliation caused him to

              lose job opportunities and compensation.


       83.    42 U.S.C §2000 e–3 (a) states that “It shall be an unlawful employment practice

              for an employer to discriminate against any of its employees... because he has

              opposed any practice made an unlawful employment practice by this subchapter.”


       84.    To establish a prima facie Title VII retaliation claim, the alleging party must

              show “(1) that he engaged in protected opposition to discrimination, (2) that a

              reasonable employee would have found the challenged action materially adverse,

              and (3) that a causal connection existed between the protected activity and the

              materially adverse action.” Bekkem v. Wilkie, 915 F.3d 1258, 1267 (10th Cir.

              2019); (citing Khalik v. United Air Lines, 671 F.3d 1188, 1193 (10th Cir. 2012)).

              Those elements are satisfied by the facts.


                                                           10
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 16 of 26




      85.   Plaintiff engaged in protected opposition to discrimination, including, without

            limitation, seeking accommodations of his visual impairment persistently

            during the period of late 2018 through at least May 2019, despite the delay and

            denials of Balfour Senior Living.


      86.   A reasonable person would justifiably believe that being refused or delayed by

            his employer, despite his requesting reasonable accommodations for his known

            disability, was and is a materially adverse action.


      87.   With the temporal and logical proximity between Carthon’s requests for

            accommodation and the adverse employment actions taken against him being

            related, a reasonable person would justifiably believe that there is sufficient

            circumstantial evidence to support a causal nexus between the protected activity

            and the adverse employment action taken.


      88.   Defendant’s retaliation was unlawful.

      89.   Carthon is entitled to recover and Balfour Senior Living is liable to Carthon for all

            his suffering, losses and damages, with complete relief to be afforded Plaintiff.


      WHEREFORE, Plaintiff prays for judgment as set forth below.



                           FOURTH CLAIM FOR RELIEF

                                   (breach of contract)

      90.   The above allegations are incorporated.
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 17 of 26




      91.   In the contract of employment, Balfour Senior Living became obligated to

            Carthon under express and implied obligations of good faith and fair dealing.


      92.   Defendant also assured Carthon of reasonable accommodation, but then it

            stubbornly ignored or neglected his concerns, miscommunicated with him,

            delayed him and put him off, and failed to effectively and promptly provide the

            accommodation that was reasonably needed by Carthon for his disability and his

            expected progress as a cook or chef and also in his stability in employment in

            general.


      93.   Balfour Senior Living did not perform in the relationship by honoring the

            obligation to act in good faith and fairly toward Carthon. That included unfairly

            delaying interacting with Carthon over the effective visual aid and not providing it

            as needed; threatening Carthon with non-payment of his bonus and raise over

            completing the related classes and then withholding that performance from him

            altogether; unfairly subjecting Carthon to a later change in its policy as if the

            bonus, raise and promotions that it promised to him after about 90 days could now

            not be given to him because the employer’s supposed new “policy” was to later

            effectuate such benefits and advances only after a longer period of employment;

            arbitrarily claiming that its delay and failure to accommodate his disability were

            somehow a mere “miscommunication;” barring his VR assistant from needed

            access, such as to the kitchen office, so that Carthon was denied a chance to

            benefit from his more effective help; attempting to provide Carthon with a less


                                                  17
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 18 of 26




            useful visual aid or process; and financially pushing Carthon so he had no choice

            but to accept the less desirable position, lower status and inferior opportunities of

            maintenance work at Riverfront Park.


      94.   From about the Spring of 2019 through early December 2019, Balfour Senior

            Living also adopted an attitude of resentment and distrust against Carthon. The

            employer used his transfer to maintenance to make him more vulnerable to

            arbitrary employment action. The employer looked for reasons to suspect Carthon

            of misconduct and criticize him. The employer sought an excuse or pretext to get

            rid of him. Balfour Senior Living failed to perform in the employment

            relationship in good faith and fairly.


      95.   Balfour Senior Living wrongfully, unfairly, and in bad faith fired Carthon on

            about December 6, 2019, in breach of its contractual obligations to him, including

            by adopting a pretext that Carthon had been supposedly “smoking” on the nursing

            home premises. The employer insisted that such a supposed infraction should be

            seen and used as a rationale for firing Carthon.


      96.   As a result of Balfour Senior Living’s breach of its employment contract,

            including the breach of its obligations of good faith and fair dealing, Carton

            suffered losses and damages as above described as well as loss of his employment

            altogether with consequential economic and reasonably contemplated non-

            economic damages.




                                                     18
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 19 of 26




      97.    Balfour Senior Living is liable therefor and Carthon is entitled to recover from

             Defendant for all his losses and damages and complete relief in this action.


      WHEREFORE, Plaintiff prays for judgment as set forth below.



                                FIFTH CLAIM FOR RELIEF

             (wrongful retaliation over Carthon’s potential workers’ compensation rights)

      98.    The above allegations are incorporated.


      99.    While working in maintenance and doing repair and janitorial duties for Balfour

             Senior Living, and on about the evening of November 26, 2019, Carthon fell in

             the course and scope of his job.


      100.   Carthon sustained injuries to his shoulder, neck, and back and related bodily areas

             because of that fall at work.


      101.   Carthon’s disability discrimination charges, as above-described, were then

             pending and that fact was at least generally known to his supervisor and the

             general manager.


      102.   Carthon made his supervisor and the general manager of Balfour Senior Living

             aware of his fall and injuries.


      103.   Carthon returned to the site of work while reasonably expecting to be seeing a

             health care provider soon for his injuries and to be expeditiously directed to a

             doctor or hospital for needed care.

                                                   19
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 20 of 26




      104.   After Carthon made his employer aware of his injuries, Carthon was ordered to

             work by Balfour Senior Living’s representatives.


      105.   Balfour Senior Living acted with unfair distrust and skepticism toward Carthon,

             and that behavior indicated the employer’s bad faith. The employer’s

             representatives subjected Carthon to unfair and fearful encounters over his

             injuries.


      106.   Carthon was entitled to prompt workers’ compensation (“WC”) responses and

             expeditious access to coverage, health care and potential benefits.


      107.   That likelihood was known by or reasonably should have been anticipated by his

             supervisor and the general manager.


      108.   Balfour Senior Living had a duty, expressed in and implied by state law, and it

             was matter of Colorado public policy that Balfour Senior Living was obligated, to

             respect, honor, allow for, and facilitate Carthon’s rights, needs, and interest in

             expedited WC coverage and benefits. That include privileges, access to care, and

             potential care without hindrance, interference, resentment, resistance, delay or

             retaliation.


      109.   Balfour Senior Living violated or dishonored that duty by taking adverse

             employment action against Carthon, including harboring suspicions, criticism,

             resistance and doubt toward or about Carthon and his needs.




                                                   20
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 21 of 26




      110.   Despite Carthon’s rights and need for WC care and benefits under Colorado law

             and Balfour Senior Living’s duties thereunder, the general manager, acting in

             conjunction with the supervisor and while acting for Balfour Senior Living,

             developed or adopted antagonism towards Carthon and accused Carthon of

             “smoking” on the premises. That was asserted as if such accused conduct should

             be seen as a violation of a material rule. Balfour Senior Living abruptly suspended

             Carthon from work and ordered him to stay away from the business and the

             building.


      111.   While that suspension of his job continued to the detriment of Carthon, Balfour

             Senior Living fired Carthon on or about December 6, 2019. The firing was

             communicated to Carthon over the phone without any stated basis or justification,

             except to suggest that the adopted pretext was supposedly sustained.


      112.   Balfour Senior Living, starting about 11/27/2019, acted to deprive Carthon of his

             employment so as to result in delay, obstruction, and frustration for Carthon in his

             needed rights and access to prompt care or benefits to which he was entitled under

             WC law and policy.


      113.   Balfour Senior Living acted in bad faith and in retaliation against Carthon by

             wrongfully firing him over or because of his right or potential to WC coverage,

             care and benefits, including its adoption of a pretext that Carthon had smoked on

             the premises.




                                                  21
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 22 of 26




       114.   Balfour Senior Living had no basis and there was in fact no basis or justification

              for the termination of Carthon’s employment. The employer supposedly relied on

              its arbitrarily asserted pretext of “smoking” to make it appear that Carthon

              violated a rule that somehow could warrant his termination.


       115.   At the same time, the employer was aware or had reason to know that some of its

              other employees had smoked at times on and near the premises, but they had

              suffered no such major adverse employment consequences as a result.


       116.   By its retaliatory action, Balfour Senior Living tortiously fired Carthon. Even if

              the employment might be considered or deemed as generally “at will” for some

              purposes, such termination is still legally considered an exception to any

              presumption against a claim for wrongful termination.


       117.   As a natural and proximate result of the retaliatory firing, Carthon suffered the

              loss of his employment, security, earnings, opportunities, and potential and

              consequential economic damages. He also suffered emotional distress,

              humiliation, anxiety, fear, worry, and related non-economic damages.


       118.   Balfour Senior Living is liable to Carthon therefor and Carthon is entitled to

              recover from Defendant for all of his damages and complete relief as determined

              in this action.


       WHERFORE, Plaintiff, Wade M. Carthon prays for judgment in his favor and against

Defendant, Balfour Senior Care, LLC, dba Balfour Senior Living, as follows:


                                                   22
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 23 of 26




       A. Damages for economic suffering and losses for:

             (1) Back pay;


             (2) Front pay;


             (3) Other economic losses;


             (4) Anticipated costs and charges for retraining or rehabilitation in restorative or

                   other employment;


             (5) The value of past and anticipated losses of opportunities and the loss of

                   valuable time devoted to his recovery;


             (6) Incidental, consequential and out of pocket expenses, and amounts for the

                   reasonable value of Carthon’s time for recovering or pursuing other

                   opportunities; and


             (7) loss of earnings and earning capacity and diminished financial opportunities

                   due to the adverse action, termination, and emotional suffering, all in amounts

                   to be determined.


       B. Compensatory damages for all non-economic suffering and losses for past and
          future:

             (1)      loss of enjoyment of life, humiliation and degradation;


             (2)      diminished capacity for family, domestic, social, and recreational

                      activities due to distress;


                                                    23
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 24 of 26




              (3)      stress, fear, aggravation, worry, anxiety, embarrassment, and emotional

                       disturbance; and


              (4)      mental anguish and suffering.


       C. Punitive or exemplary damages;


       D. Interest on damages at 8% per annum, compounded annually;


       E. Attorney’s fees for the reasonable value of all legal services;


       F. Costs and expenses for pursuing relief and the recovery of damages, including fees

           and expenses for review, reports and testimony by experts, witness fees,

           transportation expenses for witnesses and experts, deposition expenses, expenses for

           medical and care records, and depositions; and


       G. Such other relief as is just and appropriate.

                                      JURY DEMAND

       Plaintiff demands a trial by a jury on all issues.

Submitted on this 5th day of December, 2020.

                                             Duly signed original on file at the offices of
                                             BOESEN LAW, LLC


                                              __________________
                                              Dennis P. Walker,
                                              Attorney for the Plaintiff
Plaintiff’s Address:
Mr. Wade M. Carthon
2549 Franklin Street
Denver, CO 80205

                                                     24
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 25 of 26




  DISTRICT COURT,
  CITY & COUNTY OF DENVER,
  COLORADO                                            DATE FILED: December 5, 2020 12:47 AM
                                                      FILING ID: 97E7A85F9136B
  Court Address:                                      CASE NUMBER: 2020CV34139
  1437 Bannock Street
  Denver, CO 80202
  Phone: 303-606-80202


  WADE M. CARTHON,


  Plaintiff,

  vs.



  BALFOUR SENIOR CARE, LLC,

  a Delaware limited liability company,

  dba “Balfour Senior Living,”

  and aka BSL Center, Balfour at Riverfront Park, and Balfour
  Care,

  Defendant.                                                              COURT USE ONLY
  Attorney for: Plaintiff
  Name:         Dennis P. Walker
  Address:      BOESEN LAW, LLC                                    Case Number:
                4100 East Mississippi Avenue
                19th Floor
                Denver, Colorado 80246                             Division:         Courtroom:
  Phone Number: (303) 999-9999
  E-mail:       dwalker@boesenlaw.com
  Atty. Reg.#:  7658

                                 DISTRICT COURT CIVIL SUMMONS

TO THE ABOVE-NAMED DEFENDANT:                      BELFOUR SENIOR CARE, LLC

YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer or other
response to the attached Complaint. If service of the Summons and Complaint was made upon you within
the State of Colorado, you are required to file your answer or other response within 21 days after such
service upon you. If service of the Summons and Complaint was made upon you outside of the State of
JDF 600 R10-13   DISTRICT COURT CIVIL SUMMONS
Case 1:21-cv-00007-MEH Document 3 Filed 01/04/21 USDC Colorado Page 26 of 26




Colorado, you are required to file your answer or other response within 35 days after such service upon
you. Your answer or counterclaim must be accompanied with the applicable filing fee.


If you fail to file your answer or other response to the Complaint in writing within the applicable time
period, the Court may enter judgment by default against you for the relief demanded in the Complaint
without further notice.

Dated: December 5, 2020


/s/ Dennis P. Walker
Plaintiff’s Attorney
4100 E. Mississippi Ave., Ste. 1900
Denver, CO 80246
Telephone: 303-999-9999
___________________________________________
Plaintiff’s Phone Number c/o Boesen Law, LLC

This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must
be served with this Summons. This form should not be used where service by publication is
desired.

WARNING: A valid summons may be issued by a lawyer and it need not contain a court case number,
the signature of a court officer, or a court seal. The plaintiff has 14 days from the date this summons
was served on you to file the case with the court. You are responsible for contacting the court to find
out whether the case has been filed and obtain the case number. If the plaintiff files the case within this
time, then you must respond as explained in this summons. If the plaintiff files more than 14 days after
the date the summons was served on you, the case may be dismissed upon motion and you may be
entitled to seek attorney’s fees from the plaintiff.

TO THE CLERK: If the summons is issued by the clerk of the court, the signature block for the clerk or
deputy should be provided by stamp, or typewriter, in the space to the left of the attorney’s name.




JDF 600 R10-13   DISTRICT COURT CIVIL SUMMONS
